 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    CHRISTINE OWEN,                                       Case No. 2:18-cv-01581-GMN-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    ADAM STOKES, et al.,
10                           Defendants.
11

12          Presently before the court is defendants Adam Stokes, Adam Stokes, LLC, Half Price

13   Lawyers, LLC, and Mark Coburn’s Motion for Leave to File Operating and Licensing

14   Agreements Under Seal (ECF No. 15). Plaintiff Christine Owen filed a response (ECF No. 16),

15   and the moving defendants filed a reply (ECF No. 17).

16   I.     Background

17          This case arises out of a dispute regarding operating and licensing agreements between the

18   parties. Owen sued in state court asserting fifteen claims against defendants Adam Stokes, Adam

19   Stokes, LLC, Half Price Lawyers, LLC, Mark Coburn, and Ramzy Ladah. Defendants

20   subsequently removed the action to this court. Defendants filed an unsealed petition for removal

21   and separately filed the licensing and operating agreements at issue under seal. (Pet. for Removal

22   (ECF No. 1); Sealed Exhibits (ECF No. 3).) Defendants moved to seal the exhibits, which the

23   court denied due to various procedural defects in the motion. (Order (ECF No. 14).) The court

24   allowed the exhibits to temporarily remain under seal while the parties met and conferred about

25   what, if any, portions of the exhibits should be sealed. (Id. at 2.) The court advised the parties

26   that if any party determined that any portion of the exhibits should remain sealed, that party was

27   required to file a motion to seal along with a proposed redacted version of the filing for the public

28   record. (Id.)
 1          Adam Stokes, Adam Stokes, LLC, Half Price Lawyers, LLC, and Mark Coburn 1 now

 2   move to seal the exhibits, stating that the parties were unable to reach an agreement regarding

 3   sealing in the meet-and-confer process. These defendants argue the agreements are highly

 4   confidential and proprietary. Defendants also argue the agreements are the subject of other

 5   litigation in which the contents of the agreements were required not to be disclosed, though

 6   defendants do not provide case numbers or protective orders related to the other litigation. The

 7   defendants also state that disclosing the agreements may compromise an ongoing police

 8   investigation regarding one of Stokes’ former employees, but they do not provide any specific

 9   information about the police matter. Alternatively, defendants argue the court should delay in

10   deciding the motion to seal considering that there is a pending motion to remand in this case and

11   the fact the documents were filed under seal in state court. Defendants argue this case is not a

12   matter of wide public interest and that Owen is not prejudiced by keeping the agreements under

13   seal, besides the inconvenience of dealing with sealed documents. Finally, defendants ask to be

14   allowed to redact the documents if the court determines the documents should be unsealed.

15   Defendants do not cite any legal authority in their motion, nor do they provide proposed redacted

16   versions of the agreements as previously ordered by the court.

17          Owen responds that defendants do not demonstrate compelling reasons to seal the

18   operating and licensing agreements. Owen also argues the defendants effectively disclosed their

19   business model—aside from exact ownership percentages, licensing fees, and the like—by

20   describing the agreements in their response to the pending motion to remand. Owen further states

21   that she does not oppose limited redactions to the licensing and operating agreements.

22          In their reply, defendants argue Rule 26(c)’s good cause standard applies to its motion to

23   seal. Defendants cite various cases from other districts regarding the sealing of operating

24   agreements in federal court. Defendants also emphasize that Owen has an original signed copy of

25   the operating agreement, as she is a signatory to the document, as well as a copy of the licensing

26   agreement and therefore would not be prejudiced by the sealing of the documents.

27
            1
28              Defendant Ramzy Ladah did not join in the motion or express an opinion on its merits.


                                                     Page 2 of 4
 1   II.    Analysis

 2          Generally, the public has a right to inspect and copy judicial records. Kamakana v. City &

 3   Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Such records are presumptively publicly

 4   accessible. Id. Consequently, a party seeking to seal a judicial record bears the burden of

 5   overcoming this strong presumption. Id. For “most judicial records,” the party seeking to seal

 6   the record must articulate “compelling reasons supported by specific factual findings [that]

 7   outweigh the general history of access and the public policies favoring disclosure.” Pintos v. Pac.

 8   Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (citing Kamakana, 447 F.3d at 1178-79).

 9   Among the compelling reasons which may justify sealing a record are when such court files

10   might have become a vehicle for improper purposes, such as the use of records to gratify private

11   spite, promote public scandal, circulate libelous statements, or release trade secrets. Kamakana,

12   447 F.3d at 1179 (quotation omitted). However, avoiding a litigant’s embarrassment,

13   incrimination, or exposure to further litigation will not, without more, compel the court to seal its

14   records. Id.

15          “[A] different standard applies to ‘private materials unearthed during discovery,’ as such

16   documents are not part of the judicial record.” Pintos, 605 F.3d at 678 (citing Kamakana, 447

17   F.3d at 1180). Under Rule 26(c), a court may enter a protective order “to protect a party or

18   person from annoyance, embarrassment, oppression, or undue burden or expense.” “The relevant

19   standard for purposes of Rule 26(c) is whether good cause exists to protect the information from

20   being disclosed to the public by balancing the needs for discovery against the need for

21   confidentiality.” Pintos, 605 F.3d at 678 (quotation omitted). Given the “weaker public interest

22   in nondispositive materials,” the court applies the good cause standard in evaluating whether to

23   seal documents attached to a nondispositive motion. Id. “Nondispositive motions ‘are often

24   unrelated, or only tangentially related, to the underlying cause of action,’ and, as a result, the

25   public’s interest in accessing dispositive materials does ‘not apply with equal force’ to non-

26   dispositive materials.” Id. (citing Kamakana, 447 F.3d at 1179). It is within the court’s

27   discretion whether to seal documents. Id. at 679.

28


                                                  Page 3 of 4
 1          Here, the court applies the compelling reasons standard as articulated by Kamakana and

 2   its progeny because the operating and licensing agreements are central to this case and are

 3   extensively referenced in the complaint and the parties’ filings. The agreements are not

 4   documents that were unearthed in discovery that are only tangentially related to this case. Rather,

 5   they are central to Owen’s claims.

 6          Although the moving defendants generally argue the agreements are highly confidential

 7   and proprietary and could be copied by defendants’ competitors, they do not specify which

 8   portions of the agreements contain confidential and proprietary information. Nor did defendants

 9   provide the court-ordered redactions that would allow the court to compare the sealed agreements

10   with the redacted versions of the agreements to evaluate whether there are compelling reasons to

11   seal the information. While the defendants provide argument of counsel regarding other harm

12   defendants may suffer in other pending litigation if the documents are unsealed, defendants do not

13   provide any specific information regarding those cases. Accordingly, the court finds that

14   defendants failed to demonstrate compelling reasons supported by specific facts that outweigh the

15   public’s interest in accessing the licensing and operating agreements. The court in its discretion

16   therefore will deny the motion to seal.

17   III.   Conclusion

18          IT IS ORDERED that defendants Adam Stokes, Adam Stokes, LLC, Half Price Lawyers,

19   LLC, and Mark Coburn’s Motion for Leave to File Operating and Licensing Agreements Under

20   Seal (ECF No. 15) is DENIED.

21          IT IS FURTHER ORDERED that the clerk of court must unseal ECF No. 3.

22

23          DATED: July 9, 2019

24

25

26                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                 Page 4 of 4
